DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “polyisocyanate between 20% and 90%”.  Claim 9 depends on claim 8 which recites “polyisocyanate between 97.9% and 99.98%”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 2, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 10 recite the broad recitation “Y group”, and the claims also recite “preferentially …” and “preferably …” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
8.	Claim 11 provides for the use of the composition but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims do not set forth any steps involved in the use. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-3, 5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imokawa (US Patent 5,258,548).
Imokawa discloses a composition comprising isocyanate compound (such as MDI or TDI), 2,6-di-tert-butyl-4-methyl phenol, phosphite ester and triphenyl phosphite (claim 1, col. 1, lines 8-10).  This composition contains no trialkyl phosphite (0 mole%).
The limitations of claim 2 can be found in Imokawa at col. 1, line 8, where it discloses the diphenylmethane diisocyanate.
The limitations of claim 3 can be found in Imokawa at claim 1, where it discloses the 2,6-di-tert-butyl-4-methyl phenol.
The limitations of claim 5 can be found in Imokawa at claim 1, where it discloses the composition without trialkyl phosphite (0 mole%).
The limitations of claim 8 can be found in Imokawa at claim 1, where it discloses the ester, 0.005 to 1 parts 2,6-di-tert-butyl-4-methyl phenol, 0.005 to 1 parts phosphite  ester and 0.005 to 1 parts triphenyl phosphite per hundred parts of isocyanate compound (calculated to be 97.1-99.99 wt% isocyanate compound, 0.005-1 wt% phenol, and 0.01-2 wt% phosphite mixture).
The limitations of claims 10 and 12 can be found in Imokawa at claim 1 and Examples, where it discloses the method.
The limitations of claim 11 can be found in Imokawa at col. 1, line 13, where it discloses the paints or adhesives.

13.	Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamplugh et al. (US Patent 3,772,218).
Lamplugh et al. disclose a composition comprising polyisocyanate, hindered phenol (Irganox 1010), and Uvi-Nox 3100 (a tri(mixed mono and di nonyl phenyl) phosphite, not comprising trialkylphosphite) (claim 1, Examples, Tables III and V).
The limitations of claim 2 can be found in Lamplugh et al. at col. 7, line 9, where it discloses the xylylene diisocyanate.
The limitations of claim 3 can be found in Lamplugh et al. at col. 7, line 10, where it discloses the hindered phenol Irganox 1010.
The limitations of claim 5 can be found in Lamplugh et al. at Examples, where it discloses the composition without trialkyl phosphite (0 mole%).
The limitations of claim 6 can be found in Lamplugh et al. at claim 2, where it discloses the triethanolamine.
The limitations of claim 7 can be found in Lamplugh et al. at col. 5, lines 47-48, where it discloses the surfactants.
The limitations of claim 10 can be found in Lamplugh et al. at col. 5, lines 60-75, col. 6, lines 1-21 and Examples, where it discloses the method.

Allowable Subject Matter

14.	Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed trialkylphosphites and specific composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762